Title: Enclosure: Observations sur le Tableau en deux parties, 9 July 1788
From: Clavière, Étienne
To: 


          EnclosureObservations sur le Tableau en deux parties
          On voit par ce tableau que les 3,400,000₶ de rentes viagères sur des Têtes choisies, emploïées à payer annuellement pendant seize années, la Dette des Etats-unis, laisseroient des la huitième année, un capital excédant la dette et les interets de 26,272,507.₶ desquelles separant l’escompte pendant huit ans, il resteroit 16,432,087,₶ qui peuvent être considérées comme le bénéfice net de l’opération, au moment où les rentes seroient achetées, destinées au payement de la Dette, et les excédens vendus; ensorte que les Etats-unis ne débourseroient reellement, pour acquitter leur Dette
          
            
              
                de trente quatre millions, que l’excédent de cette somme sur
              
              £16,432,087
            
            
                C’est à dire que pour payer 34 millions, ils ne débourseroient réellement que
               17,567,913
            
            
              
              
                 34,000,000
              
            
          
          Mais ces calculs doivent être modifiés par les observations suivantes.
          
            1.° Cette opération ne peut pas être faite sans fraix. Elle exige 1.° un Emprunt de 34 millions au moins; une livraison de Contrats, et des remboursemens annuels, soit de l’Emprunt soit des interets. 2.° Un emploi du produit de l’Emprunt en viager. Pour faire cet emploi, il faut acheter le viager, choisir les Têtes, retirer les contrats, procurer les certificats de rentes. 3.° Il faut ensuite retirer les rentes, vendre les excédens du viager; et comme on ne pouroit éxécuter cette vente le meme jour, ni de la meme manière, il faut que certaines opérations soient remplacées par d’autres équivalentes. 4.° Il se pouroit même qu’il y eut  des avances à faire pendant un ou deux ans, à cause du Déficit des rentes comparées aux payemens annuels de la Dette. Tout cela entraine comme l’on voit une Manutention assez compliquée. Elle demande de l’intelligence, de l’exactitude, du zèle et de la fidélité: ce qui n’est pas à trouver pour rien.
            2.° L’es Etats-unis, quoique réunis par une Convention fédérale propre à leur donner le plus grand credit, trouveroient difficilement des prêteurs qui leur fournissent une somme de trente quatre millions. Peut-être même que s’ils étoient Certains de la trouver, ils jugeroient plus convenables à leurs rapports politiques d’employer tout de suite cette Somme à s’acquitter envers la france, qu’à faire une Spéculation quelqu’avantageuse qu’elle put leur être.
            3.° Enfin quoique le produit des rentes viagères soit determiné  par une probabilité très voisine de la certitude, les Etats-unis auroient sans-doute de la répugnance à entreprendre une grande Spéculation dont le resultat seroit fondé sur la vie de Cent individus. Il est sans exemple que l’événement n’ait pas repondu aux Calculs faits d’avance sur la probabilité de la vie humaine; mais il faut avoir souvent et long-tems réfléchi à cette matière, pour se livrer à ces probabilités. C’est l’histoire de la Navigation.
          
          Ces Observations expliquent pourquoi l’on ne presente point le Tableau en deux parties, comme une Spéculation que les Etats-unis doivent faire; mais uniquement comme la baze sur la quelle reposent des propositions qui, en réduisant le bénéfice des Etats unis, rémédieroient aux divers inconvéniens de la Spéculation, telle que le Tableau en deux parties la présente.
          On a donc fait un second Tableau. Celui-ci offre le développement du marché que les Etats-unis pouroient faire avec la Compagnie Royale d’assurances sur la vie, pour acquitter par son moyen la Dette énoncée dans le Compte rendu des finances de france pour l’année 1787, et dans le même nombre d’années.
          
            1.° Par ce marché la Compagnie seroit autorisée à acheter au nom et pour le Compte des Etats-unis, trois millions Cinq cent Soixante et dix mille livres de Rentes viagères. On suppose qu’elles ne couteroient pas plus de 34. millions.
            2.° La dite Compagnie acheteroit les dites rentes, les constitueroit sur cent têtes de jeunes filles, et en feroit la perception; le tout à ses fraix.
            3.° La Compagnie garantiroit la vie des Têtes, de manière que le revenu général seroit fixé sur un pied certain.
            4.° Elle se chargeroit de revendre les excédens de rente de la manière qu’elle jugeroit à propos, et à ses risques et perils.
            5.° Elle s’engageroit envers les Etats unis et envers le Gouvernement de france à acquitter la Dette des premiers dans le nombre d’années, et sommes énoncees, dans le Compte rendu des finances de france pour 1787.
            6.° Les Etats unis, de leur côté, seroient tenus de faire payer exactement à la Compagnie chaque année, et pendant seize ans consécutifs, les Sommes indiquées dans le Tableau cy-après, les quelles Sommes   montent ensemble à 34,828,068 livres; ensorte que l’économie des Etats unis dans ce marché seroit de £11,271,932. outre l’interêt de ce qu’ils auroient à payer de moins chaque année.
          
          Dans le cas où les rentes viagères necessaires à cette opération couteroient moins de 34 Millions de livres, les Sommes annuelles payables par les Etats unis seroient reduites dans la proportion de ce qui auroit été dépensé de moins que 34 millions; si elles coutoient plus, ces Sommes seroient augmentées aussi à proportion.
          Telles sont les principales conditions de marché que les Etats unis pouroient faire avec la Compagnie Royale des assurances sur la vie. On y ajouteroit de part et d’autre toutes les autres conditions qui paroitroient necessaires, et qui découleroient de la nature même du marché. On ne s’est pas attaché à les rechercher, parcequ’elles ne sont point essentielles pour déterminer le marché. En en mettant la baze sous les yeux du congres, ainsi que le Développement de son éxécution, on Lui offre tout cequi peut le déterminer, quant au calcul. Il ne sauroit etre difficile de convenir ensuite de tout cequi importeroit à la Sureté des Contractans.
        